Fahey and Pine, JJ. (dissenting in part).
We respectfully dissent in part and would affirm inasmuch as, unlike the majority, we conclude that defendant’s valid waiver of the right to appeal precludes this Court from exercising its power to review the severity of the sentence as a matter of discretion in the interest of justice (see generally People v Lopez, 6 NY3d 248, 255 [2006]). When defendant appeared before County Court to enter her plea, defense counsel summarized the terms of the plea agreement, which included a plea of guilty to one count of grand larceny in the second degree and six counts of criminal possession of a forged instrument in the second degree. Defense counsel stated that the recommended sentence would be a term of incarceration of 2 to 6 years on the charge of grand larceny “with the other counts running consecutive but concurrent to the grand larceny charges.” Defendant responded in the affir*1532mative when the court asked defendant if she knew “that [she] could receive up to 15 years in prison for the crimes charged against [her] in th[e] indictment.” At that point, the court reviewed the terms of the plea agreement, specifically noting that the promised sentence would consist of, inter alia, “a maximum of three years and a minimum of one year on the six counts [of criminal possession of a forged instrument] to be consecutive and ... a maximum [of] six years and a minimum [of] two years on the grand larceny second count.” Thereafter, the court asked defendant whether she understood that she was required to waive her right to appeal as a condition of the plea, and she executed a written waiver of the right to appeal setting forth that her total term of incarceration would be 6 to 18 years. Defendant then entered her plea, and she was sentenced in accordance with the plea agreement.
The record of the plea colloquy thus establishes that, despite the court’s erroneous statement that defendant could receive up to 15 years for the crimes to which she was pleading guilty, she thereafter was twice informed, before she entered her plea, of the specific sentence that she would receive pursuant to the plea agreement.
It is well established that a valid waiver of the right to appeal encompasses a challenge to the severity of the sentence where the defendant is informed of the specific sentence promised before waiving the right to appeal (see id. at 255; People v Mingo, 38 AD3d 1270 [2007]; People v Semple, 23 AD3d 1058 [2005], lv denied 6 NY3d 852 [2006]; see also People v Gordon, 43 AD3d 1330 [2007], lv denied 9 NY3d 1006 [2007]). Because defendant was informed of the specific sentence promised before she waived the right to appeal, we conclude that her valid waiver of the right to appeal encompasses her challenge to the severity of the sentence (see Lopez, 6 NY3d at 255). Indeed, under these circumstances, “[a] defendant may not subsequently eviscerate [a plea] bargain by asking an appellate court to reduce the sentence in the interest of justice” (id. at 255-256). “The important goals of fairness and finality in criminal matters are accomplished only insofar as the parties are confident that the carefully orchestrated bargain of an agreed-upon sentence will not be disturbed as a discretionary matter” (id. at 256 [internal quotation marks omitted]). Present—Centra, J.P., Fahey, Carni, Green and Pine, JJ.